                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE

WILLIAM D. HAMBY,                             )
                                              )
                  Plaintiff,                  )
                                              )
v.                                            )      No.:   3:19-CV-291-TAV-HBG
                                              )
TONY PARKER,                                  )
KEN HUTCHISON,                                )
KEVIN PEDDICORD, and                          )
AMANDA SIMMS,                                 )
                                              )
                  Defendants.                 )


                                  MEMORANDUM OPINION

       Plaintiff, a prisoner in the custody of the Tennessee Department of Correction, has

filed a pro se complaint for violations of his civil rights pursuant to 28 U.S.C. § 1983,

alleging that an inmate who is not supposed to be allowed in the mental health unit where

Plaintiff is housed has tampered with his food and “staff” has allowed this [Doc. 1].

Plaintiff has also filed a motion for leave to proceed in forma pauperis [Doc. 4]. For the

reasons set forth below, Plaintiff’s motion for leave to proceed in forma pauperis [Id.] will

be DENIED and this action will be DISMISSED without prejudice to Plaintiff prepaying

the filing fee.

I.     Section 1915(g)

       Plaintiff seeks leave to proceed in forma pauperis in this case [Id.]. Pursuant to §

1915(g) of the Prison Litigation Reform Act of 1996 (“PLRA”), a prisoner who has filed

three or more suits in federal court that have been dismissed as frivolous or malicious or
for failure to state a claim upon which relief may be granted may not proceed in forma

pauperis. 28 U.S.C. § 1915(g). There is, however, an exception to this three-strikes rule

for prisoners facing “imminent danger of serious physical injury.” Id.

       Here, prior to filing his complaint in this case, Plaintiff had filed more than three

civil rights actions while he was incarcerated that were dismissed for failure to state a claim.

See Hamby v. Rhude, No. 3:19-CV-97 [Doc. 6 p. 1–2] (E.D. Tenn. Apr. 15, 2019) (noting

Plaintiff’s previous dismissals under § 1915(g) in Hamby v. Rhude, No. 3:19-CV-212, 2019

WL 149172, at *1 (M.D. Tenn. Apr. 3, 2019), which cited four prior cases in Middle

District that were dismissed for failure to state a claim—specifically: Hamby v. Lingle, No.

3:12-CV-942 (M.D. Tenn. Sept. 18, 2012); Hamby v. Johnson, No. 3:12-CV-1303 (M.D.

Tenn. Jan. 10, 2013); Hamby v. Johnson, No. 3:13-CV-96 (M.D. Tenn. Apr. 10, 2013); and

Hamby v. Thomas, No. 3:13-CV-0127 (M.D. Tenn. Feb.19, 2013)). Accordingly, Plaintiff

may not proceed in forma pauperis under the three-strikes rule and may only so proceed if

he satisfies the elements of the imminent-danger exception.

II.    Imminent Danger

       Plaintiff may not proceed in forma pauperis in this action unless his complaint

adequately alleges that he was in “imminent danger of serious physical injury” at the time

that he filed his complaint. 28 U.S.C. § 1915(g); see also Rittner v. Kinder, 290 F. App’x

796, 797 (6th Cir. 2008).

       The only allegations in the complaint that the Court can plausibly infer to assert that

Plaintiff was in imminent danger of serious physical injury when he filed his complaint are

                                               2
his allegations that he is housed in a “sheltered living unit” that only mental health inmates

are allowed to enter but that Defendants have hired a non-mental-health-inmate to serve

food in that unit who puts feces and detergent in the food and “staff” allows this [Doc. 1

p. 1–2]. But these allegations are conclusory and insufficient to establish that Plaintiff is

entitled to proceed under the imminent-danger exception. Specifically, Plaintiff does not

set forth any facts to support his assertions that this inmate tampers with his food or that

“staff” allows this, such as how he discovered the alleged food tampering, how he knows

that “staff” allows the tampering, or which staff members have allowed it.1

       Accordingly, Plaintiff’s allegations regarding food tampering and “staff” allowing

it are insufficient to allow Plaintiff to proceed under the imminent-danger exception.2

Rittner, 290 F. App’x at 798 (holding that “district courts may deny a prisoner leave to

proceed pursuant to § 1915(g) when the prisoner’s claims of imminent danger are

conclusory . . . .”) (citations omitted); Taylor v. First Med. Mgmt., 508 F. App’x 488, 492


       1.
           Moreover, none of these allegations allow the Court to plausibly infer that any named
Defendant has “directly participated, encouraged, authorized[,] or acquiesced” in the food
tampering such that he may be liable for it under § 1983. Shehee v. Luttrell, 199 F.3d 295, 300
(6th Cir. 1999) (finding that knowledge of a prisoner’s grievance and a failure to respond or
remedy the complaint was insufficient to impose liability on supervisory personnel under § 1983);
see also Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint
must allege that the defendants were personally involved in the alleged deprivation of federal
rights” to state a claim upon which relief may be granted under § 1983).
       2.
          The Court further takes judicial notice that a few weeks after he filed his complaint in
this action, Plaintiff filed a separate complaint in the United States District Court for the Middle
District of Tennessee also arising out of this same inmate’s presence in the mental health unit in
which he did not allege that this inmate had put feces and detergent in his food, but rather that the
inmate had “threatened” to poison Plaintiff’s food and that certain defendants therein had hired
this inmate to hurt Plaintiff and others, which the Middle District transferred to this District. See
Hamby v. Parker, et al., No. 3:19-CV-486-HSM-DCP (E.D. Tenn. filed July 29, 2019).
                                                   3
(6th Cir. 2012) (holding that “[a]llegations that are conclusory, ridiculous, or clearly

baseless are also insufficient for purposes of the imminent-danger exception”); Ashcroft v.

Iqbal, 556 U.S. 662, 678, 681 (2009) (holding that “unadorned, the-defendant-unlawfully-

harmed-me accusation[s]” and formulaic and conclusory recitations of the elements of a

claim are insufficient to state a plausible claim for relief).

III.   CONCLUSION

       Accordingly:

       (1)    Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 4] will be
              DENIED;

       (2)    Plaintiff’s complaint will be DISMISSED without prejudice to Plaintiff
              prepaying the filing fee pursuant to the three-strike rule of 28 U.S.C.
              § 1915(g); and

       (3)    The Court CERTIFIES that any appeal from this action would not be taken
              in good faith and would be totally frivolous.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

       ENTER:


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                               4
